



Exhibit 10.1


Amendment to Membership Interest Purchase Agreement
This Amendment to Membership Interest Purchase Agreement (the “Amendment”) is
made and entered into effective this 24th day of February, 2017 (the “Effective
Date”) by and among PROJECT RUNNING SPECIALTIES, INC., a Delaware corporation
(“Buyer”), PROJECT RUNNING SPECIALTIES, LLC, a Delaware limited liability
company (“IP Buyer”, and collectively with Buyer, the “Buyers”), and THE FINISH
LINE, INC., an Indiana corporation (“Seller”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to such terms in the Membership
Interest Purchase Agreement dated January 26, 2017 (the “Purchase Agreement”),
by and among the Buyer, IP Buyer, and Seller (collectively, the “Parties”).
Recitals
WHEREAS, the Parties executed the Purchase Agreement relating to the sale and
purchase of a chain of stand-alone retail running specialty stores currently
operated by The Running Specialty Group, LLC and The Running Specialty Group
Acquisitions 1, LLC; and
WHEREAS, the Parties desire to make certain amendments to the Purchase Agreement
to incorporate the agreement of the Parties to: (a) revise the procedures for
the calculation of Closing Net Working Capital; (b) change the effective time of
the Closing; (c) waive Buyers’ obligation to obtain the Third Party Financing
prior to Closing; and (d) revise the Pre-Closing Restructuring to provide for
only two Acquired Companies.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
1.Amendments.


a.
Closing Net Working Capital Procedures. Section 2.3(b) of the Purchase Agreement
is hereby amended and replaced in its entirety with the following:



(b)    Post-Closing Working Capital Adjustment.
(i)    Within forty-five (45) days after the Closing Date, Seller shall deliver
to Buyers a consolidated balance sheet of the Acquired Companies (the “Closing
Balance Sheet”) and Seller’s calculation (the “Closing Net Working Capital
Statement”) of the Net Working Capital as of the Closing Date (the “Closing Net
Working Capital”). Buyers shall permit Seller and its Representatives access to
the personnel, premises, books and records, and other documents and data of the
Buyers, Acquired Companies and RSG Companies in connection with the preparation
of the Closing Balance Sheet and Closing Net Working Capital Statement. In
conjunction with delivering the Closing Balance Sheet and Closing Net Working
Capital Statement, Seller also shall deliver or make available to Buyers such
work papers, schedules and detail reports used to support or calculate the
Closing Balance Sheet and Closing Net Working Capital Statement. Seller shall
also permit Buyers and their Representatives access to the accounting records
and accountant work papers (if any) used in connection with the preparation of
the Closing Balance Sheet and Closing Net Working Capital Statement.
(ii)    Buyers shall have thirty (30) days after receipt of the Closing Balance
Sheet and Closing Net Working Capital Statement (the “Dispute Period”) to
examine the same and any work papers and records relating thereto and submit a
notice to Seller of its objections (the “Dispute Notice”), if any, to the
Closing Net Working Capital Statement. Such notice shall specify each item and
amount as to which Buyers disagree (collectively, the “Disputed Items”) and the
basis of Buyers’ objections. If Buyers have not given a Dispute Notice to Seller
within the Dispute Period, or if Seller and Buyers are able to resolve any
objections raised by Buyer through





--------------------------------------------------------------------------------





negotiations, then the Closing Net Working Capital Statement, as revised
pursuant to such negotiations, if any, shall be final and binding on the
parties. If Seller and Buyer are unable to resolve the Disputed Items within
thirty (30) days after delivery of the Dispute Notice, then the Disputed Items,
and only the Disputed Items, shall be referred for resolution to Crowe Horwath
LLP, and if Crowe Horwath LLP is unable or unwilling to accept the engagement,
then to another independent certified public accounting firm mutually acceptable
to Buyers and Seller (in any such case, the “Independent Accountants”). The
Independent Accountants may not be the regular outside accounting firm of any of
the parties hereto. The Independent Accountants shall be instructed to complete
their review of Disputed Items and any documentation submitted by the parties
with respect thereto and to make a determination within forty-five (45) days
after they are engaged, and the decision of the Independent Accountants shall be
final and binding on the parties absent manifest error. In resolving any
Disputed Items, the Independent Accountants shall not assign a value to any item
higher than the highest value for such item claimed by either Seller or Buyers
or less than the lowest value for such item claimed by either one. The
Independent Accountants shall prepare and forward to Buyers and Seller an
explanation of their determination with respect to the Disputed Items identified
in the Dispute Notice and a final Closing Balance Sheet and Closing Net Working
Capital Statement, including the Closing Net Working Capital. In such an event,
the revised Closing Balance Sheet and Closing Net Working Capital Statement and
the Closing Net Working Capital determination shall be final and binding on the
parties. The costs, expenses and fees of the Independent Accountants shall be
borne by the parties based upon the degree to which the Independent Accountants
accept the parties’ respective positions.
(iii)    Payments in respect of Closing Net Working Capital shall be made as
follows:
(aa) if the Closing Net Working Capital is greater than or equal to the Target
Net Working Capital, then the Pre-Closing Net Working Capital Adjustment Amount
paid by Seller, if any, shall be paid by Buyers, jointly and severally, to
Seller; or
(bb) if the Closing Net Working Capital is less than the Target Net Working
Capital, then Seller shall pay to Buyers an amount (the “Deficiency”) equal to
(1) the difference between the Target Net Working Capital minus Closing Net
Working Capital, minus (2) any Pre-Closing Net Working Capital Adjustment Amount
previously paid by Seller; and
(cc) Amounts owed by Seller under Section 2.3(b)(iii)(bb), if any, shall be paid
as follows: (I) within five (5) days of delivery by Seller of the statements
required by Section 2.3(b)(i), Seller shall pay the preliminary Deficiency owing
calculated on the basis of Seller’s initial statement of Closing Net Working
Capital under Section 2.3(b)(i), and (II) if there are any Disputed Items,
within five (5) days of the final determination of Closing Net Working Capital
under Section 2.3(b)(ii), Seller shall pay the Deficiency, less any amounts
previously paid under Section 2.3(b)(iii)(cc)(I).
(iv)    Any payment required pursuant to this Section 2.3(b) shall be made by
wire transfer by Buyers or Seller, as the case may be, of immediately available
funds to the account of such other party as may be designated in writing by such
other party. Any such payment will be made together with interest at the Prime
Rate per annum as quoted in The Wall Street Journal as of the Closing Date,
compounded daily beginning on the Closing Date and ending on the date of
payment. Such interest shall be payable at the same time as the payment to which
it relates and shall be calculated daily on the basis of a year of three hundred
sixty five (365) days and the actual number of days elapsed.
b.
Effective Time of Closing. Section 2.6 of the Purchase Agreement is hereby
amended and replaced in its entirety with the following:








--------------------------------------------------------------------------------





Section 2.6 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Membership Interests contemplated hereby shall take
place at a closing (the “Closing”) to be held at 10:00 a.m., Eastern Time, no
later than February 24, 2017 effective as of 11:59 p.m. Eastern Time on such
date (the “Closing Date”), at the offices of Seller’s counsel at Barnes &
Thornburg LLP, 11 South Meridian Street, Indianapolis, Indiana 46204, or via
correspondence and e mail communications, or at such other time and place as the
parties may agree.
c.
Financing.



i.
Section 5.6 of the Purchase Agreement is hereby amended and replaced in its
entirety with the following:



Section 5.6 Company Financing. Buyers shall work in good faith to obtain a third
party asset based/working capital line of credit facility for the RSG Companies
in the amount of at least $10,000,000 from a reputable financial institution
within a reasonable time after Closing (the “Third Party Financing”).
ii.
    Section 5.8(c) of the Purchase Agreement is hereby amended and replaced in
its entirety with the following:



Buyers shall replace the existing letters of credit under the RSG Companies’
Real Estate Leases for the Bronxville, New York and Northville, Michigan stores
within 45 days after Closing.
iii.
Section 5.17 of the Purchase Agreement is hereby amended and replaced in its
entirety with the following:



Section 5.17 Pre-Closing Restructuring. Buyers and Seller shall, and each shall
cause their respective Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances, and take such further
actions as may be reasonably required to carry out immediately prior to Closing
the restructuring described in Section 5.17 of the Disclosure Schedules (the
“Pre-Closing Restructuring”), including, but not limited to, the signing and
delivery of certificates of formations, limited liability company agreements,
contribution agreements, assignments and any other instruments or documents.
Seller shall also contribute Eight Million Three Hundred Thousand Dollars
($8,300,000) to Buyer, on behalf of the Acquired Company presently identified as
“HoldCo” as part of the Pre-Closing Restructuring. Seller agrees to pay an
additional Seven Hundred Thousand Dollars ($700,000) (the “Holdback Amount”) to
Buyer on behalf of “Holdco” as follows: (i) upon replacement of the letter of
credit for the Bronxville, New York stores pursuant to Section 5.8(c), or
expiration of the Bronxville lease or letter of credit, Seller shall contribute
a portion of the Holdback Amount equal to $167,325.12, (ii) upon replacement of
the letter of credit for the Northville, Michigan stores pursuant to Section
5.8(c), or expiration of the Northville lease or letter of credit, Seller shall
contribute a portion of the Holdback Amount equal to $ 200,000, (iii) if Buyers
obtain a third party consent for any Real Property Lease, then Seller shall
release a portion of the Holdback Amount in an amount equal to the reduction in
the letter of credit amount required under Section 7.7 arising from the receipt
of the consent (for example, if the required letter of credit amount under
Section 7.7 was $285,000 and Buyer receives a consent after Closing such that
the required letter of credit amount under Section 7.7 would have been reduced
to $235,000, then Seller would release $50,000 from the Holdback Amount), (iv)
if Buyers satisfy the post-closing covenants set forth in Section 5.8(c) and
Section 7.7 by obtaining letters of credit, Seller will release the entire
remaining Holdback Amount to Buyer on behalf of “Holdco” and (v) if no landlord
has commenced or threatened in writing legal action against Seller on or before
August 31, 2017, Seller





--------------------------------------------------------------------------------





will release the entire remaining Holdback Amount to Buyer on behalf of
“Holdco,” except that the amount of the Bronxville letter of credit shall be
withheld and not disbursed until September 30, 2017 if Buyers fail to replace
Seller’s letter of credit for such store before such date.
iv.
Sections 6.1(i) and 6.2(g) of the Purchase Agreement are hereby deleted in their
entirety.



d.
Pre-Closing Restructuring.



i.
The second “WHEREAS” clause on the first page of the Purchase Agreement is
hereby amended and replaced in its entirety with the following:



WHEREAS, Buyers desire to acquire, and Seller desires to sell, the Business and
all the membership interests of RSG and RSG1 through the purchase and sale of
all the membership interests of two yet-to-be organized limited liability
companies (each an “Acquired Company,” and collectively, the “Acquired
Companies”) which will be organized pre-closing as part of the Pre-Closing
Restructuring.


ii.
The Pre-Closing Restructuring set forth on Schedule 5.17 of the Disclosure
Schedules is hereby amended to reflect that no “FundsCo” shall be created as
part of the Pre-Closing Restructuring and that $8,300,000 shall be contributed
by Seller to Buyer on behalf of “HoldCo” at Closing and that an additional
$700,000 will be paid by Seller to Buyer in accordance with Section 5.17 of the
Purchase Agreement (as amended herein).



2.Acknowledgment. Buyers acknowledge and agree that Seller has received the
sufficient number of third-party consents to fully satisfy Section 6.1(h) of the
Purchase Agreement, and that Buyers and any Affiliate, successor or assigns of
Buyers shall not challenge the validity or enforceability of the third-party
consents at any time.


3.Effect. This amendment is intended to be effective as of the Effective Date.
All other terms, conditions, provisions, representations and warranties set
forth in the Purchase Agreement shall remain unchanged and shall continue in
full force and effect.


[Signature page follows]    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.


signaturesa01.jpg [signaturesa01.jpg]
























































DMS 4703273



